 

Exhibit 10.1

 

FIRST AMENDMENT TO FIRST AMENDED AND RESTATED EMPLOYMENT

AGREEMENT

This First Amendment dated September 16, 2010, amends that certain First Amended
and Restated Employment Agreement dated April 30, 2008 (“Employment Agreement”)
between Choice Hotels International, Inc. (“Employer) and Stephen P. Joyce
(“Employee”).

For good and valuable consideration, the parties agree as follows:

 

  1. Effective January 1, 2011, Section 3(d) of the Employment Agreement is
deleted in its entirety and replaced with the following:

Automobile. Employer shall provide Employee with an allowance for automobile
expenses of One Thousand One Hundred Dollars ($1,100) per month beginning on the
Effective Date and through December 31, 2010. Thereafter, Employer shall provide
Employee with an allowance for automobile expenses of One Thousand Five Hundred
Forty Dollars ($1,540) per month.

 

  2. Effective January 1, 2011, Section 3(h) of the Employment Agreement is
amended by replacing “twenty-five (25)” with “thirty-three (33)”.

 

  3. Effective January 1, 2011, Section 3(k) of the Employment Agreement is
deleted in its entirety.

 

  4. Except as amended herein, all terms of the Employment Agreement remain in
full force and effect.

[Signature Page Follows]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this First Amendment on the date
first set forth above.

 

Employer: CHOICE HOTELS INTERNATIONAL, INC. By:   /s/ Patrick Cimerola   Patrick
Cimerola, Senior Vice President Employee: /s/ Stephen P. Joyce Stephen P. Joyce